Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 22,1963 after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree, and assault in the second degree (two counts), and imposing sentence. Judgment affirmed. On March 1, 1963 the robbery charged in the indictment was com*853mitted. On March 18, 1963 defendant appeared at the police station with his retained attorney. In the presence of his attorney, defendant was interrogated by the police and thereafter signed a nonineriminatory statement. During all of this time defendant was given full opportunity to confer with his counsel and did in fact confer with him. After his retained counsel voluntarily departed, defendant freely made oral admissions to the police. In our opinion, oral admissions by defendant to the police prior to arraignment, in the absence of his retained counsel, are properly in evidence where such counsel had not been prevented from conferring with defendant at the time the oral admissions were made (People v. McConnell, 14 N Y 2d 525). In any event, no objection was taken to the admission of defendant’s oral statements (People v. Frióla, 11 N Y 2d 157). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.